



COURT OF APPEAL FOR ONTARIO

CITATION:
Weslock v. Sexton, 2012
    ONCA 733

DATE: 20121026

DOCKET: C55181

Rosenberg, Gillese and Tulloch JJ.A.

BETWEEN

Sheri-Lee Weslock

Plaintiff/Respondent

and

Neil Sexton

Defendant/Appellant

Neil Sexton, acting in person

Kenneth W. Watts, for the respondent

Heard: October 26, 2012

On appeal from the order of Justice C. William Hourigan
    of the Superior Court of Justice, dated February 7, 2012.

APPEAL BOOK ENDORSEMENT

[1]

There is no merit to this appeal. While the appellants materials were originally
    not before the motions judge, the appellant had an opportunity to present his
    argument. The motions judge understood the facts and the arguments. There was
    no denial of natural justice.

[2]

The motions judge accepted that the fax waiving conditions was sent at
    the time the appellant said. The subsequent conduct relied upon by the
    appellant could not affect the meaning of the term used in the appellants
    agreement of purchase and sale. The motions judge was correct to find as a
    matter of law that the time for waiving the condition expired at midnight not
    4:00 p.m.

[3]

Accordingly, the appeal is dismissed with costs fixed at $4,000.00
    inclusive of disbursements and HST.


